Citation Nr: 1619855	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  06-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the October 8, 1991 rating decision denying service connection for a nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition contained clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to February 1991.

This matter is before the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Given the complicated procedural history, the Board finds that a brief procedural history would be helpful.  An October 1991 rating decision denied service connection for a nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition.  The Veteran did not appeal that decision.  In September 1999, the Veteran filed a CUE motion with respect to the October 1991 rating decision, arguing generally that the criteria for service-connection had been met.  A September 2001 Board decision found that there was no CUE in the October 1991 rating decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which affirmed the Board decision.  Although the Veteran appealed to the Federal Circuit, he later withdrew that appeal.  

In September 2005, the Veteran filed another CUE motion based on new allegations of error.  In a February 2010 decision, the Board denied the Veteran's motion finding that the September 2001 Board decision had subsumed the October 1991 rating decision.  The Veteran appealed to the Court and pursuant to a December 2010 Court order granting the parties' joint motion for remand (JMR), found that the September 2001 Board decision addressed the Veteran's September 1999 general allegation of error and did not adjudicate the specific allegations of CUE raised in the September 2005 motion.  Accordingly, the Court vacated the Board's February 2010 decision and remanded the case back to the Board.  

In June 2011, the Board denied the Veteran's appeal, finding that the October 1991 rating decision did not contain CUE.  The Veteran appealed the denial to the Court and pursuant to the parties' JMR, an April 2012 Court order vacated the June 2011 decision on the basis that the Board did not have jurisdiction to consider the Veteran's CUE motion in the first instance.  In September 2012 the Board remanded the CUE motion for initial RO consideration, which was accomplished in an August 2014 rating decision.  The Veteran filed a notice of disagreement with the August 2014 rating decision and the appeal was returned to the Board.  In April 2015, the Board again remanded the motion for the RO to issue a statement of the case.  The RO did so, the Veteran perfected his appeal, and the matter was returned to the Board.  


FINDING OF FACT

The record does not establish that any of the correct facts, as they were known at that time, were not before the RO at the time of the October 1991 rating decision denying service connection for a nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim for service connection would have been manifestly different but for the error.


CONCLUSION OF LAW

The October 1991 rating decision denying service connection for a nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
However, VA's duties to notify and assist are not applicable to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A CUE motion is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  Thus, VA's duties to notify and assist are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2015).

Legal Criteria for CUE

A final and binding rating decision will be accepted as correct in the absence of CUE.  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a) (2015).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  38 C.F.R. § 20.1403(a) (2015).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2015); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Only the law as it existed at the time of the rating decision in question may be considered.  See 38 C.F.R. § 20.1403(b) (2015).

The following legal criteria were extant at the time of the October 1991 rating decision.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury, or for aggravation of a preexisting injury or disease contracted in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1991).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1991).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  As applicable in this case, psychoses are considered chronic diseases eligible for the presumption.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1991).

Chronic disease shown as such in service (or within the presumptive period under VA Regulation 1307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date however remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service there is required a combination of manifestation sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (1991).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 1991). 

Any injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 1991). 

Analysis 

The Veteran and his representative have alleged four theories of CUE with the October 1991 rating decision.  Specifically, they have asserted that: 1) that the rating decision misapplied 38 U.S.C.A. § 105(a); 2) that the rating decision misapplied 38 U.S.C.A. § 1111; 3) that the rating decision misapplied 38 C.F.R. § 3.303(b); and 4) that the May 1991 VA examination report relied upon by the October 1991 rating decision was inadequate for denying the Veteran's claim. 

As noted above, service connection for a "nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition" was denied in an October 1991 rating decision, which found that the Veteran's claimed nervous disorder, which was diagnosed as an adjustment disorder with depressed mood, was due to the Veteran's difficulty finding employment after his retirement from active service.  While the rating decision acknowledged the Veteran's assertion that he received recurrent counseling and medication for depression during service, the RO concluded that the Veteran's assertions were not supported by his service treatment records (STR).  Accordingly, the rating decision denied the Veteran's claim on the basis that finding that his current adjustment disorder was not incurred in or related to service, and that he did not have a chronic acquired psychiatric condition during service or a diagnosed psychosis within one year of his separation from service.  The relevant evidence of record at the time of the October 1991 rating decision consisted of the Veteran's application for service connection, his STRs, and a May 23, 1991 VA psychiatric examination report.  

In the September 2005 CUE motion, the Veteran's representative asserted that VA should have recognized a potential claim for service connection on a presumptive basis pursuant to 38 U.S.C.A. § 105(a) (West 1991) and that the evidence of record did not indicate that the Veteran had a pre-existing psychiatric condition at entrance.  Therefore, the Veteran was entitled to the presumption of soundness under 38 U.S.C.A. § 1111 (West 1991).  

In an April 2011 correspondence, the representative argued that the October 1991 rating decision ignored evidence of a post-service diagnosis of the same disability that had been diagnosed during service, specifically depression, and instead focused on the May 1991 examiner's opinion that the Veteran's adjustment disorder with depressed mood was due to his retirement from service.  In an October 2012 correspondence, the Veteran's representative further asserted that because the Veteran was diagnosed with depression during and after service he was entitled to presumptive service-connection under 38 C.F.R. § 3.303(b) (1991).  
In his February 2016 substantive appeal, the representative asserted that absent a finding that the Veteran's in-service psychiatric symptoms were the result of his own willful misconduct, which was not made, the Veteran was entitled to presumptive service under 38 U.S.C.A. § 105(a) (West 1991) at the time of the October 1991 rating decision.  The representative acknowledged that to show a manifestly different outcome there must have been medical evidence at the time connecting the Veteran's post-service disability to his in-service symptoms.  To this effect, the representative asserted that the May 1991 medical opinion acknowledged the Veteran's reports of being prescribed Diazepam from 1973 to 1975, receiving treatment for depression while stationed in Belgium from 1976 to 1978, and found that the Veteran had a history of depressive symptoms.  The representative argued that the examiner's statement was evidence that VA failed to correctly consider and apply the presumption afforded by 38 U.S.C.A. § 105(a) (West 1991).  

The representative also argued that in the October 1991 rating decision, VA did not properly presume that the psychiatric symptoms for which the Veteran was treated during service were incurred during service.  The representative stated that this was a clear and unmistakable error because the presumption of soundness operates to satisfy the second service connection requirement without further proof, meaning that the presumption "strongly favors the conclusion that any occurrence of injury or disease during service establishes that the in-service medical problems were incurred in the line of duty."

A March 1991 records request response indicated that the Veteran's original medical records were lost at the United States Air Force Hospital, but the Veteran was able to provide copies of his records through December 28, 1990, but records after that date were lost.  The June 2011 Board decision noted that the Veteran's March 1968 pre-induction physical examination was negative for complaints or findings of psychiatric abnormality.  (The Board notes that the report of this examination was contained on microfiche, and that a legible copy of the report is no longer of record.  As the Veteran has asserted that he did not have a pre-existing psychiatric condition at enlistment, there is no prejudice in relying on the prior Board's decision notation concerning this evidence). 

A July 27, 1970 neurology note indicated that the Veteran was being evaluated secondary to headaches and an episode of blacking out.  It was noted that valium elicited some improved in the Veteran's headaches.  The Veteran's symptoms were evaluated at the neurology clinic in July 29, 1970, which were initially believed to be due to a grand mal seizure.  Neurologic examination, including a skull series and an electroencephalogram (BEG), was normal.  It was noted that his history was too vague to presume that he had a seizure as a manifestation of a seizure disorder, and that based on his elevated liver enzymes it was assumed that any seizure was either alcohol-induced or a "similar transient problem."  A July 1971 STR indicated that the Veteran reported headaches, anxiety, restlessness, trouble sleeping, and dizziness.  It was observed that he looked quite nervous.  The Veteran was assessed with anxiety and prescribed Librium.  An undated neurology note indicates that the Veteran was assessed with tension headaches and an acute anxiety reaction and was again prescribed valium.  In June 1973, the Veteran was seen for stomach pains and cramping.  Upon further evaluation in July 1973 the Veteran noted that his current medications included Valium.  The diagnostic impression in August 1973 was that the Veteran had a functional gastrointestinal disorder.  He was continued on Valium. 

The Veteran was seen at the mental health clinic of Mather Air Force Base in January 1987; the only notation regarding his appointment was "seen for family issues."  A February 1987 STR indicated that the Veteran did not keep his follow up mental health clinic appointment.  The Veteran was seen at the base mental health clinic in November 1989; his mental status examination was within normal limits.  He was diagnosed with alcohol intoxication.

On his June 1990 report of medical history, the Veteran reported frequent depression or excessive worry.  He also reported being treated at the Belgium-Shape Hospital from 1975 to 1978.  The Veteran denied a personal or family history of psychosis.  In the remarks section, the examiner acknowledged that in 1971 the Veteran had symptoms of restlessness and dizziness associated with an anxiety attack, which were treated with Librium; that the Veteran had a history of a functional gastrointestinal disorder in 1973 manifested with stomach pains, cramping, and nausea, which was associated with acute anxiety reaction and he was treated with valium for his nerves; that he had an episode of gastrointestinal symptoms in 1975 that was diagnosed as spastic colon, but had the same symptoms as his prior gastrointestinal disorder due to anxiety.  

The Veteran's December 1990 report of medical examination at retirement indicated that psychiatric clinical evaluation was within normal limits.  In the notes section, the examiner indicated that the Veteran had a history of anxiety induced dizziness in 1970, which had resolved, and a history of recurrent GI problems in 1973 and 1982, which had also resolved. 

In April 1991, the Veteran filed a claim for service-connection for a "nervous condition."  The Veteran was afforded a VA examination in May 1991.  The Veteran's chief complaint was that he was having trouble finding work.  He stated that even prior to his retirement from service he began looking for work but had been unsuccessful despite numerous interviews and feeling as though he was quite qualified for the jobs.  He attributed part of his employment problem to the fact that the recession had reduced job availability and stated that at times he was suspicious that other factors were at work; however, he stated he was not certain what these were.  He reported that he had become quite frustrated looking for work and had grown quite depressed.  He noted that living on one-third of his prior income caused some marital problems and that he began feeling depressed in March.  He reported initial and terminal insomnia, intermittent fatigue, and loss of interest in intercourse.  He denied losing interest in former activities, but reported he no longer participated in his former activities because he was putting all his energy into finding a job and his finances were quite limited.  

He reported that he had been depressed in the past and that his current feelings of depression were as bad, if not worse, than his former symptoms.  He reported that he had been drinking considerably more in the past several months and had received a DWI.  He denied prior problems with drinking, other than one DWI during service for which he was referred to an alcohol counselor but did not receive any formal treatment.  The Veteran reported that he had been treated for depression in Belgium from 1976 to 1978.  He stated he was seen at an Army hospital there on an outpatient basis and received medication but could not recall the name.  He reported that he was also treated at Andrews Air Force Base as an outpatient from 1973 to 1975 and received Diazepam.  He denied having been psychiatrically hospitalized or receiving psychiatric treatment prior to his entry on active duty.  He denied receiving any treatment since his separation from service.  The Veteran reported that his mother had been institutionalized under psychiatric care.  He was unsure of the cause of her institutionalization, but suspected it may have been for depression.  He noted his father committed suicide years ago.  

Following mental status examination, the examiner stated that the Veteran had a history of depressive symptoms that at this point would be considered an adjustment reaction resulting from his efforts to accommodate to civilian life and as a consequence of his inability to find employment.  The examiner opined that, given the Veteran's past history of depression and his genetic load for psychiatric illness, he was at considerable risk for the depression to become more protracted and more severe to the point that he develops a major depressive disorder.  The examiner noted that the Veteran's situation was complicated by his alcohol abuse, which may well be an effort to self-medication his depressive feelings.  The examiner suspected that if the Veteran were to find employment, his symptoms would be considerably alleviated and may well abate.  

The examiner noted an Axis I disorder of adjustment disorder with depressed mood and episodic alcohol abuse.  Axis II indicated "[n]one."  Axis III noted "[h]ypertension, gout and osteoarthritis, by patient history, along with gastrointestinal disturbance of unknown etiology, which may be aggravated by the Indocin that he takes."  Axis IV indicated psychosocial and environmental problems of "recent discharge from the military, accommodation to civilian life, and employment and financial problems."  Axis V indicated "moderate difficulty in social and occupational functioning on the basis of his adjustment disorder, which does appear to be related to his separation from the military." 

The October 1991 rating decision denied service connection for a "nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition."  It noted that while VA examination revealed a current adjustment disorder with depressed mood, the diagnosis was due to the Veteran's difficulty finding employment after his retirement from active service.  The rating decision acknowledged the Veteran's reports of receiving recurrent counseling and medication for depression during service, but found this was not supported by the available STRs, nor were his reported symptoms shown to be related to his current symptoms by the evidence of record.  Accordingly, the rating decision found that evidence of record did not establish a chronic acquired psychiatric condition during service, or did a diagnosed psychosis within one year of separation from service.

Initially, the Board notes that the October 1991 rating decision did not specifically cite to or otherwise indicate that 38 U.S.C.A. §§ 105 or 1111 had been considered (West 1991).  Nevertheless, the record does not establish that either of those statutes was misapplied.  

With regard to the assertion that the October 1991 misapplied the presumption of soundness, while the May 1991 VA examination report noted that the Veteran had a past history of depression, was at considerable risk for depression, and had "genetic load for psychiatric illness," the October 1991 rating decision did not deny service connection on the basis that the Veteran's current diagnosis, adjustment disorder with depressed mood, clearly and unmistakably preexisted service.  Rather the rating decision found that "the evidence of record did not establish that the Veteran had chronic acquired psychiatric condition during service," did not establish that the Veteran's current symptoms were related to his anxiety documented in his STRs or his self-reports of ongoing counseling and medication for depression during service, and did not establish evidence of a diagnosed psychosis within one year of the Veteran's separation for service.  Accordingly, the Veteran was afforded the presumption of soundness and there is no evidence that 38 U.S.C.A. § 1111 (West 1991) was misapplied.  

With regard to the assertion that the October 1991 rating decision misapplied the provisions of 38 U.S.C.A. § 105 (West 1991), the October 1991 rating decision did not find or otherwise suggest that the Veteran's in-service psychiatric symptoms, were the result of willful misconduct and were not incurred in the line of duty.  Accordingly, there is no evidence that 38 U.S.C.A. § 105 (West 1991) was misapplied.  With regard to the representative's assertion regarding "presumptive service connection" under 38 U.S.C.A. § 105 (West 1991) the statute does not entitle a Veteran to presumptive service connection because it does not obviate the requirement for evidence of a nexus, or link, between the current disability and the in-service disease or injury.  

Despite assertions that the Veteran was entitled to "presumptive service connection" under 38 U.S.C.A. § 105, the representative later acknowledged that even assuming misapplication of 38 U.S.C.A. § 105, evidence of a manifestly different outcome requires medical evidence connecting the Veteran's post-service disability to his psychiatric symptoms presumed to have been incurred in the line of duty.  To this effect the representative asserted that the May 1991 examiner's negative opinion was internally inconsistent, because the examiner noted the Veteran's reports of in-service treatment for depression at Andrews Air Force Base and in Belgium, as well as acknowledged the Veteran had a "past history of depression," but nevertheless rendered a negative etiological opinion.  Additionally, the representative seemed to suggest that the examiner's statement that the Veteran had "history of depressive symptoms that at this point would be considered an adjustment reaction resulting from his efforts to accommodate to civilian life and as a consequence of his inability to find employment" indicated that his current symptoms were a continuation of his in-service symptoms.  However, the representative's arguments with regard to the May 1991 examination report and opinion amount to either allegations that VA did not fulfill its duty to assist, i.e. the examination report was inadequate, or a disagreement with how the examiner's conflicting statements were weighed or evaluated.  Neither of these assertions can constitute the basis for a CUE motion.  38 C.F.R. § 20.1403(d)(2) (2015).  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002) (holding that a breach of the duty to assist cannot constitute CUE); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) (holding that disagreements as to how the facts are weighed do not constitute CUE).

Finally, with regard to the assertion that the Veteran was entitled to presumptive service connection under 38 C.F.R. § 3.303(b) (1991), the October 1991 rating decision acknowledged the Veteran's treatment for anxiety and his self-reports of ongoing treatment for depression.  Nevertheless after weighing the evidence of record, the rating decision found that there was no evidence in the record of a chronic acquired psychiatric condition in service, or a diagnosis of a psychosis within one year of the Veteran's separation from service.  As depression, anxiety, and adjustment disorders are not listed as chronic diseases under 38 C.F.R. § 3.309(a) (1991), and are not encompassed under the definition of a psychosis, the representative's argument necessarily attacks the RO's weighing of the evidence and ultimate conclusion that the Veteran's in-service manifestations were merely isolated findings or diagnoses, which, as noted above, cannot constitute the basis of a CUE motion.  38 C.F.R. § 20.1403(d)(2) (2015).  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996).  

In light of the above, the Board finds there was no CUE in the October 1991 rating decision, and the Veteran's motion is denied.


ORDER

The motion to reverse and revise the October 1991 rating decision's denial of service connection for nervous condition, adjustment disorder with depressed mood, or any acquired psychiatric condition on the basis of CUE is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


